Citation Nr: 1204045	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-35 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for generalized anxiety disorder.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claims file was later transferred to the St. Petersburg, Florida RO.  

In September 2011 the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.  

The Board notes that evidence has been associated with the claims file that has not been considered by the RO in the first instance.  The Veteran has waived initial RO consideration of this evidence.  Accordingly, the Board may proceed and consider this evidence.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

Throughout the relevant period, the Veteran's generalized anxiety disorder has manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, chronic anxiety, suspiciousness, and chronic sleep impairment along with social isolation.


CONCLUSION OF LAW

Entitlement to a 30 percent evaluation is warranted for generalized anxiety disorder.  U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the partial grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As the claim for an evaluation in excess of 30 percent for generalized anxiety disorder will remain pending following the Board's partial grant, the Board finds no prejudice to the appellant in proceeding with the issuance of this decision. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The general rating criteria used for evaluation of the Veteran's generalized anxiety disorder provides a 100 percent evaluation for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2011).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is proper for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversations), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

The Veteran filed his claim for service connection in May 2001.  He specifically sought service connection for posttraumatic stress disorder (PTSD) and depression.  See February 28, 2001, physician's letter received by VA on May 4, 2001.

Of record is an August 2001 VA medical record noting a diagnosis of PTSD, as well as complaints of nightmares, anger with the government over his disability claims and chronic pain.  The Veteran was advised to consider non-combat trauma group or anger management group counseling.  

An August 2002 VA note documents that the Veteran was then married to a supportive wife.  At this time, the Veteran presented with a variety of psychiatric symptoms similar to PTSD, including depression, anxiety, anger and avoidance.  It was noted that in the past summer the Veteran had digressed to a psychotic state when a neighbor of his sister's triggered a host of paranoid ideation.  The Veteran remained extremely anxious and his ability to concentrate and attend remained impaired by his anxiety.  Although he was capable of insight, emotional arousal made maintenance difficult.  He did not respond well to traditional methods of relaxation.  PTSD and ADHD were assessed.  

In April 2003 the Veteran received an initial psychiatric assessment through VA.  At this time, he asserted that he had PTSD and that he got depressed a lot over his physical health.  He complained of nightmares, recurrent dreams, difficulty with anger and trouble sleeping.  His appetite was OK.  With respect to social functioning, it was noted that the Veteran had 4 sisters and that he was very close with them, as well as his father.  He had been married 2 times and was then married for 5 years.  He was not then working and had last worked as a ceramic tile setter.  He had no history of violence or legal issues or any suicide attempts.  

Mental status examination showed slowed movements.  The Veteran was oriented times 3 and his memory for life events was intact.  Interpretation of proverbs was abstract and two-step commands were intact.  No thought process abnormalities were noted.  He denied suicidal and homicidal ideation.  He acknowledged flashbacks.  His mood was anxious.  He was able to understand his treatment plan.  The Veteran reported that he did not like crowds and described himself as a loner.  He also acknowledged hypervigilance.  PTSD was assessed, but no GAF score was assigned.  

Of record is an April 2004 psychiatry medication management note from VA.  This note documents a complaint of "nothing is working" in regards to the Veteran's psychiatric medications.  The Veteran was very anxious at this time, although mental status examination was within normal limits.  

In March 2008 the Veteran was afforded a VA psychiatric examination.  At the time of the examination, the Veteran described his marriage as "good."  He related that he had very few friends and described himself as a loner and one who liked doing things by himself.  He worked around the house and went out occasionally for dinner with his wife.  For leisure, he worked around the house and fished.  He had never been hospitalized for his psychiatric condition.  He had not worked in more than 20 years due to a back injury.  He did not then contend that his mental disorder prevented him from working.  

At the time of the examination, the Veteran appeared casually dressed.  His psychomotor activity was unremarkable, as was his speech.  Hi attitude was cooperative and attentive.  His affect was appropriate.  His mood was anxious and he exhibited moderate apprehension.  He was able to do serial 7s, but could not spell "world" backwards.  He was oriented times 3.  His thought process was unremarkable, as was thought content, although paranoid ideation was noted.  He was able to understand the outcome of his behavior and understood that he had a problem.  He complained of sleep disturbance.  He had no hallucinations or inappropriate behavior.  He was able to interpret proverbs correctly.  He had no obsessive or ritualistic behavior or panic attacks.  He had no homicidal or suicidal thoughts.  The extent of his impulse control was good and he had no episodes of violence.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  Remote, recent and immediate memory were normal.  The Veteran was capable of managing his financial affairs.  

The examiner assessed "PD NOS" and assigned a GAF score of 50.  The examiner specifically ruled out total occupational and social impairment.  However, the examiner did find that the Veteran's mental disorder's signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood or school.  In this regard, the examiner noted that the Veteran had an anxious depressed mood that was chronic in nature.  

Of record is an October 2008 VA psychiatry note.  At this time, the Veteran was then upset about his pending claims.  He was then casually dressed and groomed.  He had a pleasant demeanor, cooperative attitude and normal psychomotor activity.  His speech was normal in rate, volume and prosody.  His thought process was goal-directed and his thought process was without suicidal or homicidal ideation or auditory or visual hallucinations.  His mood was "not good" and his affect was dysphoric, although he smiled appropriately.  Insight and judgment were good.  PTSD, by history, history of alcohol abuse, were assessed.  A GAF score of 50 was assigned.  

A December 2008 VA note documents a complaint of nightmares and other PTSD symptoms.  He was oriented times 4 at this time, and his thought processes were logical, linear and goal-directed.  His mood was anxious and depressed with a constricted effect.  No psychotic or manic features were observed.  He denied current suicidal and homicidal ideation.  PTSD, generalized anxiety disorder and depression, not otherwise specified were assessed.   

In March 2009 the Veteran presented at a VA facility with a chief complaint of "I am ok."  At this time, the Veteran reported to be doing well with his medications and denied any side effects.  Mental status examination was stable and the Veteran denied any suicidal or homicidal ideations.  PTSD and generalized anxiety disorder were assessed.  A GAF score of 50 was assigned.  

In November 2009 the Veteran was again afforded a VA examination.  At this time, he was casually dressed and appeared tense with respect to psychomotor activity.  His speech was unremarkable and his attitude was cooperative and attentive.  His affect was restricted and his mood was anxious and dysphoric.  He was able to do serial 7s and spell a word forward and backward.  He was oriented times 3.  His thought process and content were unremarkable.  He had no delusions and understood the outcome of his behavior.  He understood that he had a problem.  He complained of frequent interruption of sleep and reported hearing noises and nightmares.  He had no hallucinations or inappropriate behavior.  He did not interpret proverbs correctly and gave concrete answers in this regard.  He did not have obsessive/ritualistic behavior, panic attacks or homicidal or suicidal thoughts.  He had fair impulse control and no episodes of violence.  He was able to maintain minimum hygiene and had no problems with the activities of daily living.  Memory was intact.  He was found able to manage his finances.  

The examiner assessed generalized anxiety disorder and assigned a GAF score of 50.  The examiner ruled out total occupational and social impairment, but found that the condition caused deficiencies in thinking.  For example, the examiner noted the Veteran's negative thought process and ongoing anxiety related to multiple problems.  The examiner also noted mood impairment, manifested by anxiety and depression, as well as reduced reliability and productivity due to severe anxiety and depressed mood with a negative thought pattern.  Subsequent VA records document similar complaints and GAF scores of 50.

A January 2010 VA note documents a chief complaint of "I am doing better, however I can't sleep."  The Veteran had no suicidal or homicidal thoughts.  He was casually dressed and groomed.  He had a pleasant demeanor and his attitude was cooperative.  Speech was normal in rate and rhythm.  There were no psychomotor agitations or retardations.  Mood was good with a broad range of affect.  His thought process was circumstantial.  He had no hallucinations and no clear cut evidence of delusion.  Memory was intact, as were spatial skills.  Judgment and insight were sufficient.  PTSD and rule out bipolar affective disorder were assessed.  A GAF score of 50 was assigned.  Subsequent VA records document similar complaints.

Of record is a September 2011 VA mental health triage note.  The note documents that the Veteran then sought a "letter about [his] PTSD."  At this time, the Veteran apparently complained of chronic PTSD and anxiety symptoms and it was noted that the Veteran's condition affected his ability to work.  The Veteran offered similar complaints of anxiety, flashbacks, nightmares, hypervigilance and sleep disturbance.  At the time, the Veteran was dressed appropriately and appeared restless.  He was cooperative and his speech was normal.  He was chronically anxious and distractible.  His concentration was brief and memory was normal.  Thought process and content were normal.  Judgment and insight were fair.  He had no homicidal/suicidal thoughts.  PTSD, generalized anxiety disorder, and depression, not otherwise specified were assessed.  A GAF score of 45 was assigned.  

In September 2011 the Veteran testified before the Board.  At this time, he explained that he had a lot of anxiety problems that kept him from doing many things around the house and with other people.  He related that he could not socialize very well and complained of having the "jitters and the shakes" from his anxiety.  He noted that he was taking Paxil and Valium for his anxiety.  He testified that he did not get along well with others or trust others.  He also complained of sleep disturbance, memory problems, avoidance and verbal violence.  The Veteran's representative noted that the Veteran's condition had been characterized as chronic and moderately severe in intensity.  The Veteran felt that he would not be able to work because of his anxiousness and anxiety.  

In this case, it is observed that the Veteran has been assigned GAF scores ranging from 45 to 50.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (observing that GAF is a scale reflecting the 'psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness' under the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing that GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional ritual, frequent shoplifting), or any serious impairment in social, occupational, or school functions (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reflects some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

With respect to the Veteran's service connected psychiatric disability, the Board finds that an initial 30 percent evaluation is warranted.  In this regard, the Board notes that the clinical evidence, along with the Veteran's complaints, shows that his psychiatric disability primarily manifested throughout the applicable period by at least occupational and social impairment due to depressed mood, chronic anxiety, suspiciousness, and chronic sleep impairment along with social isolation.  Accordingly, and in light of the Veteran's GAF scores a 30 percent evaluation is proper.  Fenderson, supra.  As noted above, the remaining claim for an evaluation in excess of 30 percent remains pending; thus, the Board is not precluding the award of a higher initial rating.  However, such determination is being deferred pending the development ordered herein below.  



ORDER

Entitlement to an initial 30 percent evaluation for generalized anxiety disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has submitted evidence of unemployability and seeks an increased evaluation in the context of his service-connected generalized anxiety disorder (GAD).  Hence, the Veteran's claim for an increased disability rating for GAD includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account his service-connected GAD, the sole service-connected disability for which a related TDIU is sought.  Accordingly, upon remand a VA examination should be obtained.  

In this regard, the Veteran has indicated apprehension with the VA examiner that conducted his latest VA examination, dated in November 2009.  Upon remand for an examination, the AMC/RO should attempt to schedule the Veteran for an examination with a different examiner that conducted the November 2009 VA examination.  

Also, the Board notes that at his September 2011 Board hearing the Veteran testified that he sought psychiatric treatment through VA on a regular basis.  The latest records associated with the claims file by VA are dated in June 2010 and were printed on June 16, 2010, and the Veteran has submitted a VA records dated in January, April and June 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, VA must attempt to obtain any VA records not currently associated with the claims file, particularly any dated after June 16, 2010.

Lastly, the Board notes that the Veteran has not been apprised of the evidence and information necessary to substantiate a claim for a TDIU.  Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon remand, the Veteran should be advised in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to a TDIU.

2.  Obtain all VA medical records for the Veteran's current disability on appeal, particularly any such records dated after June 16, 2010, not currently associated with the claims file.  Perform any and all follow-up as necessary, and document negative results.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a new VA examination by a different VA examiner than the one who conducted his November 2009 examination, if possible, to address the current nature and severity of the Veteran's service-connected psychiatric disorder.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected psychiatric disorder and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.

The examiner should also provide an opinion as to whether the Veteran's service-connected psychiatric disability alone renders him unable to obtain or retain gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


